DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
Claims 2-3, 9, 16-19 have been cancelled.  Claims 1, 4-8, 10-15, 20-40 are pending.  Claims 14-15, 20-30, 39-40 have been withdrawn.  Claims 1, 5, 8, 14, 21 have been amended.  Claims 1, 4-8, 10-13, 31-38 are examined herein.
Applicant’s arguments have been fully considered and found persuasive to withdraw all the rejections of the last Office Action.





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alexander Bara on 10/21/2021.
The application has been amended as follows:
In claim 1, please delete “selected from the group consisting of donepezil, rivastigmine and galantamine” and replace with “donepezil”.
In claim 8, please delete “claim 7” and replace with “claim 1”.
In claim 32, after “claim 31,” please insert “for the”.
Please cancel claims 7, 10, 14-15, 20-30, 39-40.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Ramakrishna Nirogi Declaration under 37 CFR 1.132 filed 7/28/2021 is sufficient to overcome the rejection of claims 1-4, 7, 12-13, 31-38 based upon Zhang et al. (WO 2015/158313 A1) in view of Ramakrishna et al. (WO 2004/048330 A1).
The declaration shows evidence of a unexpected and synergistic nature of a triple combination of the claimed 5-HT6 receptor antagonists, the NMDA receptor antagonist (memantine), and the acetylcholinesterase inhibitor (donepezil) with regards to the increase in acetycholine levels.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627